Title: [1779 December 11.]
From: Adams, John
To: 


      1779 December 11. I wrote to Congress the following Letter and prepared a Duplicate and Triplicate to go by different Opportunities.
      
       
       
       
        
         
          To the President of Congress
         
         
          Sir
          FerrolDecember 11. 1779
         
         I have the Honour to inform Congress, that on the thirteenth day of November I embarked on Board the French Frigate Le Sensible, and on the fourteenth came on Board The Honourable Francis Dana Esq., the Secretary to my Commission, when We fell down to King Road, and on the fifteenth sailed for France.
         A Leak was soon discovered in the Ship, which obliged Us to ply the Pumps. As it seemed a steady Leak, it gave little Alarm at first: but continuing to increase, to such a degree, as to make two Pumps, incessantly necessary night and day, obliging the Passengers to take their turns in common with the Ships People, the Captain judged it necessary to make the first Port he could find….Accordingly on the Seventh day of December, We happily discovered Cape Finisterre, and on the Eighth arrived at the magnificent Spanish Port of Ferrol, where We found a Squadron of French Ships of the Line, the Officers of which think We were very happy in making this Port, as the Frigate, since she has been in Harbour, is found to make Seven or Eight feet of Water in an hour.
         The Advice of all the Gentlemen here to me is to make the best of my Way to Paris by Land: As it is the Opinion of many that the Frigate will be condemned. But if not, she certainly will not be ready to sail again from this Port, in less than four or five Weeks. This is unfortunate to me, because by all the information I can obtain, Travelling in this Kingdom is attended with many difficulties and delays, as well as very great expence, there being no regular Posts as in France and no possibility of passing over the mountainous parts of this Country in Carriages.
         I find there has been no Engagement in the European Seas, between the English and the combined Fleets of France and Spain, as was reported in America. There has been an epidemic Sickness, on board the French Fleet, which obliged them to return to Brest rather sooner than was intended. There are twenty five Spanish Ships of the Line in Brest Harbour with the French. It is reported that Monsieur Du Chaffault is appointed Commander in Chief of the French Fleet and that the Comte D’Orvilliere has retired.
         Captain Jones has done another brilliant Action, by taking a Forty four Gun Ship, after an obstinate Engagement, and carried her into the Texell. But I cannot learn the particulars with much Certainty or Exactness.
         I have been treated with the utmost Politeness and Attention since my Arrival in this place, both by the Spanish and French Officers, particularly by the Spanish Lieutenant General of the Marine, Don Joseph Saint Vincent, who is Commander in Chief of the Marine, by Monsieur De Sade, the French Chef D’Escadre, and by the French Consul and Vice Consul, who have all obligingly offered me every Assistance in their Power.
         I shall endeavour to inform Congress of every Step of my Progress, as I may find Opportunity. I have heard nothing as yet, which makes it probable to me, that I shall have any Thing to do openly and directly, in pursuance of my Commission, very speedily. There is a confused Rumour here of a Mediation of Russia and Holland: but I am persuaded without foundation. It seems to be much more certain that the English continue in their old ill Humour and insolent Language, not-withstanding their Impotence grows every day more apparent. I have the honour to be with the greatest respect and Esteem, Sir your most obedient and most humble Servant
         
          John Adams.
          His Excellency Samuel Huntington Esqr. President of Congress.
         
        
       
      
     